Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, pending in this application, are examined. 
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for canola oil seed from canola line NS-B50027-4 having specific seed oil content as shown in Tables 15-16, a seed oil from canola line NS-B50027-4  or its progeny having any fatty acid composition including ω -3: ω -6 fatty acids ratio in the range of 3 to 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims are broadly drawn oil obtained from seed of an inbred canola line NS-B50027-4 or its progeny, representative seed of said inbred canola line having been deposited under ATCC Accession No. PTA-123186, having any fatty acid composition including ratio of ω -3: ω -6 fatty acids in said oil in the range of about 3 to about 20, or wherein said oil comprises about 5% to about 16% (wt.% of total fatty acids in oil), inclusive, docosahexaenoic acid (DHA), or comprises about 5% to 17%, inclusive, long-chain polyunsaturated fatty acids (sum eicosapentaenoic acid, docosapentaenoic acid, and DHA as wt.% of total fatty acids in said oil). The claims are also drawn to a foodstuff for human or animal consumption comprising the oil, wherein said foodstuff is cooking oil or salad oil or an aquaculture feed; nutritional supplement comprising the oil of claim 1, wherein the oil is a refined oil; seed meal obtained from seed of an inbred canola line NS-B50027-4 or its progeny.
 The specification provides guidance for canola seed oil from the inbred canola line NS-B50027-4, developed by breeding and that is a transgenic canola having a multigene event comprising multigene insertion, wherein the ratio of ω -3: ω -6 is in the range of  3.94 to 4.3 (see Tables 15 and 16). The specification describes the inbred canola line NS-B50027-4 comprises combination of the transgene inserts to chromosome A02 and Chromosome A05 that act synergistically in the production of 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988). Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors. The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The keyword is ‘undue’, not ‘experimentation’” {Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.
“Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” {Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

The scope of the claims encompasses oil from inbred line NS-B50027-4 having any fatty acid composition including ω -3: ω -6 ratio in the range of about 3 to 20, and 5% to 17% (wt.% of total fatty acids in the oil) inclusive DHA; nutritional supplement, foodstuff for human and animal consumption comprising said oil. The specification does not provide guidance for a canola seed oil other than canola seed oil having the specific 
The state of the prior art teaches unpredictability in the composition of oil obtained from transgenic canola seed comprising multigene construct. Petri et al (WO 2013/185184; Applicant’s IDS) teach methods of achieving high levels of DHA (Lc-w3 fatty acid) in canola seed using constructs comprising a plurality of PUFA pathway genes such as JP5416-GA7 plasmid. Example 4 shows DHA levels varied from 0 to 8.5% (page 120). See In re Marzoocchi, 439 F2d 220, 169 USPQ 367 para. 3.
The instant specification provide guidance for canola seed oil from the inbred canola line NS-B50027-4 comprising specific fatty acid levels as listed in Tables 15 and 16). The specification does not provide guidance for canola seed oil from inbred line NS-B50027-4 having any fatty acid composition including ω -3: ω -6 ratio in the range of about 3 to 20, and 5% to 17% (wt.% of total fatty acids in the oil) inclusive DHA. The specification does not disclose a single species of nutritional supplement, or foodstuff for human or animal consumption comprising exemplified or non-exemplified canola oil. The specification also fails to provide guidance for seed oil from a progeny of inbred line NS-B50027-4 as broadly.
	Therefore, given the broad scope of the claims, the nature of the invention, the limited guidance and working examples provided in the specification, the state of the art 
See also Ex Parte Maizel, 27 USPQ2d 1662 (BPAI 1992) where the board found that there was no reasonable correlation between the scope of exclusive right desired by Appellant and the scope of enablement set forth in the patent application.

See also MPEP 2164.08 where it says 
"the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further, the scope of enablement must only bear a "reasonable correlation" to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Petrie et al ( US 20130338388 A1) in view of Napier (2006/0246556 A1).
The claims are drawn to a canola seed oil obtained from inbred canola line NS-B50027-4 or its progeny, representative seed of said inbred canola line having been deposited under ATCC Accession No. PTA-123186, having any fatty acid composition including ratio of ω -3:ω -6 fatty acids in said oil is in the range of about 3 to about 20, or wherein said oil comprises about 5% to about 16% (wt.% of total fatty acids in oil), 
Petrie et al teach canola seed oil that comprises DHA level of between 7% and 20%, oleic acid level of between 1% and 30%, levels of LA between 4% and 35%, level of DPA beyween 0.05% and 8%, GLA level of less than 4%,  EPA level of between 0.05% and 10%, ALA level of between of 2% and 16%.  The ratio of w-3:w-6 fatty acids falls well within the levels of the instant claims [0068-0088]. See also Table 23 on page 57 and the claims on pages 192 to 194.
Petrie et al do not explicitly teach foodstuff for human or animal consumption comprising said canola seed oil. Napier et al disclose an oil obtained from multigene transgenic plants that can be derived from canola or rapeseed (Brassica, 0040 and 0115]. Napier et al teach that oils with long-chain polyunsaturated fatty acids (LC-PUFA) including DHA, EPA and DPA, should be added in human nutrition because it has positive effects on cholesterol level and heart diseases in humans as well as brain development for babies [0004].  Napier et al also teach LC-PUFA including w-3 and/or w-6 fatty acids are commonly used in food, feed, dietetic foodstuffs as well as for cosmetics.   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of producing seed oil from multigene transgenic canola  to produce oil seed having high levels of LC-PUA including DHA and high ratio of w-3:w-6 fatty acids as taught by Petrie et al, and to modify that method by incorporating the use of said oil into adding foodstuffs for human and animal consumption as taught by Napier et al with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to produced such oil from multigene transgenic oilseed plants especially canola, given the nutritional and medicinal advantage of DHA and give that that canola seed oil does not naturally comprise DHA. 
Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed using methods known in the art as evidenced by each of Petrie et al  and Napier et al with no change in their respective properties, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 902, 82 USPQ2d 1385 (U.S. 2007).

1976). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Remarks
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662